DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group II (claims 10-15) in the reply filed on 09/20/2022 is acknowledged.  The traversal is on the ground(s) that the different classifications of B29C2033/385 and B29C33/301 are so interconnected.  This is not found persuasive because the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(f) and meet one of the criteria of MPEP § 808.02. Although the CPC groups in the restriction are somewhat closely related by having common section/class/subclass, different classes establish burden because each invention has attained recognition in the art as a separate subject for inventive effort and a separate field of search (i.e., a process of making a product and a product itself with separate CPCs) (MPEP § 808.02(A)). 
The requirement is still deemed proper and is therefore made FINAL.
Also, of note, the Applicant canceled claims 1-9, and no further consideration is necessary for the canceled claims. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: cutter 16 (FIGURE 1); steps 34 and 36 (FIGURE 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a lamination tool 40 (¶ [0019]); laminar/laminate plates 42/44 (¶ [0019]; of note, numerals 42 and 44 of FIGURE 3 seem to represent the second part 48 and the first part 44, respectively); second part 48 (¶ [0019]); the mold part contour 52 on the second (¶ [0019]). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The element of “cores” recited in claim 10 (line 7) does not seem to be properly marked in the drawing (see numeral 59 in FIGURE 5). A core usually means a male-shaped part of a mold forming an internal (or hollow) shape in a molded article. Although the Applicant marked cores as numeral 59, the corresponding part of the numeral 59 does not have a structure of the cores. Therefore, the “cores” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The following paragraph does not correspond to the numerals of FIGURE 3
¶ [0019] Turning to FIG. 3, there is shown a representation of a laminate tool 40 suitable for molding parts. The tooling is made of a series of laminar plates 42 secured together to form a first part 44 of the tooling and laminate plates 44 to form the second part 48 of the tool. Note the first part of the laminate tooling has a mold cavity 50 which is configured to be the mirror image of the mold part contour 52 on the second such that it is a complementary male to female relationship between the mold parts.

The instant specification discloses that “it is equally understood that the interruptions or functional feature may occur along adjacent or non-adjacent laminate plates as at 67.” (¶ [0020]; FIGURES 4-5). It is not clear what the numeral 67 means (e.g., is it part of laminates, molding material, or something else?) and how the part of numeral 67 supports the disclosure.
The instant specification discloses that “the dog house 68 is the cavity 63.” (¶ [0020]; FIGURES 4-5). It is not clear how the dog house “68” (as shown in FIGURES 4, 5) can be the cavity 63.
Numeral 42 represents two different objects - (1) a series of laminar plates 42 (¶ [0019]), (2) tooling members 42 (¶ [0020]). 
Numeral 44 represents two different objects - (1) a first part 44 of the laminate tooling/ tooling member 44/ mold part 44 (¶ [0019], ¶ [0020]), and (2) laminate plates 44 (¶ [0019]). 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites the limitation “each said mold part” in lines 5-6, and it should be corrected to “each of said mold parts” referring to the first mold part and the second mold part (line 1).
Claim 10 recites the limitation “said functional feature” in line 7, and it should be corrected to “said functional features” refereeing to “functional features” (line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “said second mold part having a mold cavity with a surface contour in the shape of a part” lines 4-5. It is unclear whether the underlying term “a part” means (1) a first mold part (line 2), (2) a second mold part (line 2), (3) a molded part by the laminated mold tool, or (4) something else. For the purpose of examination, either of these interpretations would read on the claim.
Claim 10 recites the limitation “the mold cavity tooling surface” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “said molded part” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Claims 11-15 are rejected under 35 U.S.C. 112(b) as being dependent from claim 10. 
Claims 13-15 recite the limitation “said planar lamination plates” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 5,031,483 A) in view of Lin (US 20080050463 A1) and Blog of Sositar Mould (“Ejection System” by Jackie Lau, available in public on 01/15/2021, https://sositarmould.com/ejection-system/, hereinafter Lau).
Regarding claim 10, Weaver teaches a laminate mold tool (tool 14), comprising:
a first mold part (upper mold member 15) and a second mold part (lower mold member 16), said first and second mold parts formed of laminate sheets (planar laminations 21, 22) (column 4 lines 61-64; FIGURES 1-3); 
said first mold part 15 having a male configuration (forming surface 17) complementary to a female cavity mold configuration (forming surface 18) in said second mold part 16 (column 4 lines 61-64; FIGURES 1-3); 
said second mold part 16 having a mold cavity (cavity formed between the surfaces 17 and 18) with a surface contour in the shape of a part (column 4 lines 64-68); 
each said mold part including functional features interrupting a surface of at least one laminate segment on each mold part (col. 5 lines 12-23: guide rods 24, apertures 25, and bores 26; col. 6 line 62 – col. 7 line 1: holes 36; col. 7 lines 22-24; col. 8 lines 19-25: internal passageways 50 and 52; col. 8 line 64 – col. 9 line 27: vented tool 60 having several a plurality of narrow slit-like openings 68 (i.e., vent) on shaping surface 66 (which is equivalent to forming surfaces 17, 18); FIGURE 1: a protruded portion (i.e., core) on the forming surface 17;  FIGURES 1-3, 7-10)
said functional feature including vents and cores, to facilitate interaction with the mold cavity tooling surface to demold said molded part from said cavity (col. 8 line 64 – col. 9 line 27: vented tool 60 having several a plurality of narrow slit-like openings 68 (i.e., vent) on shaping surface 66 (which is equivalent to forming surfaces 17, 18); FIGURE 1: a protruded portion (i.e., core) on the forming surface 17;  FIGURES 1-3, 7-10). 
Here, although Weaver does not explicitly disclose that the vent and the core facilitate interaction with the mold cavity tooling surface to demold said molded part from said cavity, the vent and the core are capable of the recited function, for example, by providing positive air pressure therethrough and by providing a grasping portion on a molded part, respectively. 
	Moreover, although Weaver does not explicitly disclose that each said mold part includes the functional features (i.e., vents and cores), it would be obvious to one of ordinary skill in the art to modify the mold tool having the first and the second mold parts to have the functional features on either one of the mold parts or both as needed in order to achieve intended purpose in consideration of the structure of a molded part. Furthermore, in the case where a reference does not disclose a plurality of parts, mere duplication of the parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 IV(B) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Here, duplication of the function features on each said mold part does not produce a new or unexpected result in demolding a molded part from the mold cavity of the mold tool. 
	However, Weaver does not specifically teach that each of said mold parts includes functional features including slides and lifters, to facilitate interaction with the mold cavity tooling surface to demold said molded part from said cavity. 
	Lin teaches a stacked type tooling formed by stacking a plurality of slices that can efficiently and substantially reduce the time and cost of manufacturing a tooling (abstract; ¶ [0002]-¶ [0006]).  A stacked type tooling 10 comprises a male mold 12 and a female mold 14, and a cavity 18 is formed between the male mold 12 and the female mold 14, and an ejection system is also provided in the tooling 10 with four through holes 22 in the male mold 12 (¶ [0015], ¶ [0018]; FIGURES 1, 2). However, Lin does not specifically teach what type of ejection system is used through the holes 22. 
	Lau teaches an ejection system of a molding process and that an effective projection method is needed to eject a product from the mold, and the product should be protected from deformation, ejector marks, cracking, and other damages (1st page, 1st paragraph). The ejection system comes in ejector pins (i.e., core; pages 2-3), ejector blades (i.e., slides, pages 4-5), ejector sleeves, ejector blocks, stripper plates, lifters (i.e., lifter; page 8), an air ejection (i.e., vent; page 9).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the laminate tooling mold of Weaver to have an ejection system through holes in a mold, interacting with the surface of a mold cavity, as taught by Lin, in order to obtain known results of the laminate tooling mold having an ejection tool in a lightweight and highly efficient manner for easy removal of molded articles from the laminate tooling mold (Lin: derived from ¶ [0002]). Moreover, it would be obvious to one of ordinary skill in the art at the time of filing invention to further modify the ejection system through the holes of modified Weaver to have various types of ejection system such as ejector pins, ejector blades, lifters, and/or air ejection through the holes as taught by Lau, in order to obtain known results of ejecting molded articles from the laminate tooling mold without deformation, ejector marks, cracking, and or other damages (Lau: derived from page 1, 1st paragraph). Furthermore, in the case where a reference does not disclose a plurality of parts, mere duplication of the parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 IV(B) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Here, duplication of the function features on each said mold part does not produce a new or unexpected result in demolding a molded part from the mold cavity of the mold tool. 
Regarding claim 11, modified Weaver teaches that the functional features occur between adjacent planar lamination plates (Weaver: col. 9 lines 7-27, FIGURES 9-10; between adjacent laminations 62 forming a chamber 71, having apertures 72, elongated strips 74, spacer elements 76, and shaping surface 66; Lin: ¶ [0017]-¶ [0018], FIGURES 2-3; between two adjacent slices 24 forming through holes 22).
Regarding claim 12, modified Weaver teaches that the functional features occur between non-adjacent planar lamination plates (Weaver: col. 9 lines 7-27, FIGURES 9-10; between non-adjacent laminations 62 having apertures 72, elongated strips 74, spacer elements 76, and shaping surface 66; Lin: ¶ [0017]-¶ [0018], FIGURES 2-3; between two non-adjacent slices 24 forming through holes 22).
Regarding claim 13, modified Weaver teaches that the functional features occur along parallel planes between said planar lamination plates (Weaver: col. 9 lines 7-27, FIGURES 9-10; between adjacent laminations 62 forming a chamber 71, having apertures 72, elongated strips 74, spacer elements 76, and shaping surface 66; of note, here, the vents formed between laminations 62 occur along parallel planes between the laminations 62).
Regarding claim 14, modified Weaver teaches that the functional features occur along non-parallel planes between said planar lamination plates (Weaver: col. 9 lines 7-27, FIGURES 9-10; through apertures 72 of laminations 62; Lin: ¶ [0017]-¶ [0018], FIGURES 2-3; through holes 22 of slices 24).
Regarding claim 15, Weaver teaches that the functional features occur along any intersecting angle among said planar lamination plates (Weaver: col. 9 lines 7-27, FIGURES 9-10; through apertures 72 of laminations 62; Lin: ¶ [0017]-¶ [0018], FIGURES 2-3; through holes 22 of slices 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heck (US 20190366419 A1) teaches forging dies formed from a plurality of layers stacked together to form an assembly (abstract; FIGURE 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744